PER CURIAM.
Jose Hernán Borda seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001), his Fed.R.Civ.P. 59(e) motion as to that order, and his motion for a certificate of appealability. We have reviewed the record and the district court’s opinion and orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Borda, Nos. CR-95-267-AW; CA-00-1527-AW (D. Md. Aug. 28, Sept. 6, and Nov. 1, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.